DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6,12-14,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamatsu et al. (WO 2012-118212) in view of Kurawawa et al. (US 2016/0097676).
Regarding claims 1,19 and 20, Hanamatsu et al. teach:

receiving molecular content data that indicates a molecular content of a portion of a batch of sludge (paragraph [0044]; the analysis of transmitted light and reflected light having to do with light absorbance by the substance is related to the molecular content of the substance); 
determining, by a machine learning module included in the system using the molecular content data and multiple parameters, a predicted value for a property of the portion of the batch of sludge (paragraph [0042]; the regression equations are used for the computer to perform machine calibrated analysis of the substance to determine analytical element amount of the substance); and 
providing the predicted value for the property of the portion of the batch of sludge (paragraph [0027]; the calculated analytical amount is provided for possible control of the amount of fuel used during incineration); and 
However, Hanamatsu et al. do not explicitly teach a system wherein after determining the predicted value for the property of the portion of the batch of sludge;
receiving an actual value for the property of the batch of sludge; and 
updating, by the machine learning module and using the actual value for the property of the portion of the batch of sludge, at least one of the multiple parameters used by the machine learning module to determine the predicted value for the property of the portion of the batch of sludge.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the regression calibration of Kurasawa et al. in the system of Hanamatsu et al. in order to ”increase calibration precision” (see Kurasawa et al. at paragraph [0008]).

Regarding claim 2, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 1 as detailed above.  Hanamatsu et al. further teach a system wherein receiving the molecular content data that indicates the molecular content of the batch of sludge comprises receiving, from a near infrared spectrometer, near-infrared spectroscopy data (paragraph [0044]).

Regarding claim 3, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 2 as detailed above.  Hanamatsu et al. further teach a system comprising the near infrared spectrometer (Fig. 1, No. 17).

Regarding claim 4, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 3 as detailed above.  Hanamatsu et al. further teach a system 

Regarding claim 5, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 1 as detailed above.  Hanamatsu et al. further teach a system wherein determining, by the machine learning module included in the system using the molecular content data and the multiple parameters, the predicted value for the property of the batch of sludge comprises determining, in parallel by the machine learning module for each of two or more properties of the batch of sludge, a predicted value for the respective property (paragraph [0010]; multiple regression analysis is performed).

Regarding claim 6, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 5 as detailed above.  Hanamatsu et al. further teach a system wherein determining, in parallel by the machine learning module for each of the two or more properties of the batch of sludge, the predicted value for the respective property comprises determining, for each of the two or more properties of the batch of sludge using regression analysis, the predicted value for the respective property (paragraph [0010]; multiple regression analysis used to determine different analytical elements).

Regarding claim 12, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 1 as detailed above.  Hanamatsu et al. further teach a system wherein: providing the predicted value for the property of the portion of the batch of sludge comprises providing, to a treatment module, the predicted value for the property 

Regarding claim 13, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 12 as detailed above.  Hanamatsu et al. further teach a system wherein the operations comprising: determining, using the molecular content data and from two or more potential uses for the batch of sludge, a recommended potential use for the batch of sludge, wherein: providing, to the treatment module, the predicted value for the property of the portion of the batch of sludge comprises providing, to the treatment module, the recommended potential use and the predicted value for the property of the portion of the batch of sludge to cause the treatment module to determine a recommended treatment process for the batch of sludge given the predicted value for the property of the portion of the batch of sludge and the recommended potential use determined from the two or more potential uses for the batch of sludge (paragraph [0086]; the ultimate use of incineration is determined; 

Regarding claim 14, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 13 as detailed above.  Hanamatsu et al. further teach a system wherein the operations comprising: determining, by the treatment module, the recommended treatment process for the batch of sludge given the predicted value for the property of the portion of the batch of sludge and the recommended potential use determined from the two or more potential uses for the batch of sludge (paragraph [0086]; the ultimate use of incineration is determined and the amount of fuel to be used is further determined).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamatsu et al. (WO 2012-118212)  and Kurasawa et al. (US 2016/0097676) as applied to claim 5 above, and further in view of Chae et al. (US 2017/0091637).

Regarding claim 7, Hanamatsu et al. and Kurasawa et al. teach all the elements of claim 5 as detailed above.  Hanamatsu et al. and Kurasawa et al. do not explicitly teach a system wherein determining, in parallel by the machine learning module for each of the two or more properties of the batch of sludge, the predicted value for the respective property comprises determining, for each of the two or more 
Chae et al., similarly, teach a method for determining properties of a substance without measuring said property.  Specifically, Chae et al. teach the use of non-linear regression analysis in determining the predicted value for the respective property (paragraph [0017]).
It would have been obvious at the time the invention was effectively filed to provide the nonlinear regression model, as taught by Chae et al., to the system of Hanamatsu et al. and Kurasawa et al. in order to “develop a model capable of discriminating between any of a plurality of categories of a second feature represented in a training set” (explicitly taught by Chae et al. at paragraph [0017]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hanamatsu et al. (WO 2012-118212)  and Kurasawa et al. (US 2016/0097676) as applied to claim 11 above, and further in view of Wilk et al. (US 2017/0292908)).

Regarding claim 15, Hanamatsu et al. and Kurasawa et al.teach all the elements of claim 11 as detailed above.  Hanamatsu et al. and Kurasawa et al. do not explicitly teach a system wherein: providing the predicted value for the property of the portion of the batch of sludge comprises generating instructions for presentation of the predicted value for the property of the portion of the batch of sludge in a user interface; and receiving the actual value for the property of the portion of the batch of sludge 
Wilk et al., similarly, teach a spectrometry system.  Specifically, Wilk et al. teach instructions for presenting information in a user interface and receiving user input through the user interface (paragraph [0236]).
It would have been obvious to one of ordinay skill in the art at the time the invention was effectively filed to provide the user interface, as taught by Wilk et al., in the system of Hanamatsu et al. and Kurasawa et al. order to “provide the user with a means for controlling the operation of the spectrometer” (taught by Wilk et al. at paragraph [0236])

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanamatsu et al. (WO 2012-118212), Kurasawa et al. (US 2016/0097676)  and Wilk et al. (US 2017/0292908) as applied to claim 15 above, and further in view of Isaacson et al. (US 2017/0256003).
Regarding claim 16, Hanamatsu et al., Kurasawa et al.and Wilk et al. teach all the elements of claim 15 as detailed above.  Hanamatsu et al., Kurasawa et al. and Wilk et al. do not explicitly teach a system wherein generating the instructions for presentation of the predicted value for the property of the portion of the batch of sludge in a user interface comprises generating the instructions for presentation of a user interface that includes a filter option to enable a user to view details about multiple different batches of sludge, including the batch of sludge, and to filter details about 
Isaacson et al. teach filtering and details view when viewing items in a user interface (paragraphs [0451] and [0469]).
It would have been obvious to one of ordinay skill in the art at the time the invention was effectively filed to provide the user interface features of filtering for details related to items presented on the user interface for purchase, as taught by Isaacson et al., user interface of the system of Hanamatsu et al., Kurasawa et al. and Wilk et al. such that “the user can make a more informed purchasing decision” (taught by Isaacson et al. at paragraph [0150]).  The results would have been predictable to one of ordinary skill in the art.

Regarding claim 17, Hanamatsu et al., Kurasawa et al.and Wilk et al. teach all the elements of claim 15 as detailed above.  Hanamatsu et al., Kurasawa et al. and Wilk et al. do not explicitly teach a system wherein generating instructions for presentation of the predicted value for the property of the portion of the batch of sludge in a user interface comprises enabling a user to select the batch of sludge for purchase.
Isaacson et al. teach presenting product details in a user interface for items to be purchased by a user (paragraph [0150]).
It would have been obvious to one of ordinay skill in the art at the time the invention was effectively filed to provide the user interface features of filtering for details related to items presented on the user interface for purchase, as taught by Isaacson et 

Regarding claim 18, Hanamatsu et al., Kurasawa et al.and Wilk et al. teach all the elements of claim 15 as detailed above.  Hanamatsu et al., Kurasawa et al. and Wilk et al. do not explicitly teach a system wherein generating instructions for presentation of the predicted value for the property of the portion of the batch of sludge in a user interface comprises enabling a user to select the batch of sludge for purchase using a blockchain smart contract.
Isaacson et al. teach facilitating a purchase through a user interface using a blockchain contract (paragraph [0549]).
It would have been obvious to one of ordinay skill in the art at the time the invention was effectively filed to provide the use of a blockchain contract to facilitate a user interface purchase, as taught by Isaacson et al., user interface of the system of Hanamatsu et al., Kurasawa et al. and Wilk et al. so that “any communication between a buyer and a seller of products could be implemented” (taught by Isaacson et al. at paragraph [0549]).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/           Examiner, Art Unit 2864    

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864